Name: 2001/877/EC: Council Decision of 24 September 2001 on the signing and conclusion on behalf of the European Community of the International Coffee Agreement 2001
 Type: Decision
 Subject Matter: international affairs;  plant product;  European construction
 Date Published: 2001-12-11

 Avis juridique important|32001D08772001/877/EC: Council Decision of 24 September 2001 on the signing and conclusion on behalf of the European Community of the International Coffee Agreement 2001 Official Journal L 326 , 11/12/2001 P. 0022 - 0022Council Decisionof 24 September 2001on the signing and conclusion on behalf of the European Community of the International Coffee Agreement 2001(2001/877/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with Article 300(1), thereof,Having regard to the proposal from the Commission,Whereas:(1) The International Coffee Council approved the text of the International Coffee Agreement 2001 by Resolution No 393 of 28 September 2000.(2) This new Agreement has been negotiated to replace the International Coffee Agreement 1994 which was extended to 30 September 2001.(3) The International Coffee Agreement 2001 is open for signature and deposit of the instruments of ratification, acceptance or approval up to 25 September 2001.(4) The Community is a member of the 1994 International Agreement, as extended, and it is therefore in its interest to approve the agreement which replaces it.(5) Notwithstanding the exclusive Community competence in this matter, and in order to avoid certain temporary operational difficulties, it is appropriate to authorise the Member States to conclude the Agreement at the same time as the Community and to participate on a temporary basis in the new arrangement.(6) Member States should ensure that the Community's participation in the Agreement is regularised in accordance with the applicable Treaty provisions,HAS DECIDED AS FOLLOWS:Article 1The International Coffee Agreement 2001 is hereby approved on behalf of the European Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council is authorised to designate the person authorised to sign the Agreement and deposit the instrument of approval on behalf of the Community by 25 September 2001.Article 3The Community and the Member States shall ensure that, within a year from its entry into force, the provisions of the International Coffee Agreement which create operational difficulties for the sole Community membership are amended.Done at Brussels, 24 September 2001.For the CouncilThe PresidentL. Michel